DETAILED ACTION
Claims 1-20 have been presented for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 and 06/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US 2014/0125873 A1 from IDS.
Regarding claim 1, Nakamura teaches a display device (figure 4 and paragraph 3 and paragraph 38-63, projection apparatus) comprising, a display surface (paragraph 52, this projection video signal is for projecting video on the screen); a laser beam emitter (figure 4, 25R, 25G, 25B) configured to emit a laser beam (laser light sources); a slow-scan  microelectromechanical system (MEMS) (figure 4, 28 and paragraph 49, the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph 49) configured to drive a slow-scan mirror (28) via a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, and 56); a fast-scan MEMS (figure 4, 28 and paragraph 49, the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph 49) configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and a processor (figure 4, 13)  operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4); wherein, the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction); the slow-scan period includes, a scanning interval (figure 5B or figure 10A, 
Regarding claim 2, Nakamura teaches the display device  (figure 4) of claim 1, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 3, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to generate the modified slow-scan drive signal at least in part by modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal 
Regarding claim 4, Nakamura teaches the display device (figure 4) of claim 1, wherein the slow-scan mirror (28) is configured to move along a vertical axis and the fast-scan mirror (28) is configured to move along a horizontal axis (paragraph 51 teaches the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction).
Regarding claim 5, Nakamura teaches the display device (figure 4) of claim 1, further comprising a signal generator (15) configured to output the slow-scan drive signal to the slow-scan MEMS driver (52, 54, 56) and the fast-scan drive signal to the fast-scan MEMS driver (51, 53, 55) respectively.
Regarding claim 6, Nakamura teaches the display device (figure 4) of claim 5, wherein the signal generator (15) is configured to output the slow-scan drive signal and the fast-scan drive signal based on respective slow-scan drive signal instructions and fast-scan drive signal instructions received from the processor (13 and paragraph 51 teaches the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction).
Regarding claim 7, Nakamura teaches the display device (figure 4) of claim 5, further comprising a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity 
Regarding claim 8, Nakamura teaches the display device (figure 4) of claim 1, wherein the modified slow-scan drive signal has the slow-scan period (shown in figure 5).
Regarding claim 10, Nakamura teaches the display device (figure 4) of claim 1, wherein the processor (13) is further configured to, determine that a length of the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generate the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 11, Nakamura teaches the display device (figure 4) of claim 10, wherein the modified slow-scan drive signal has a modified slow scan period with a length equal to an integer multiple of the fast-scan period (shown in figure 7A and paragraphs 92-94 teaches to be specific, when the frame frequency of the video signal is 60 Hz, and when the horizontal scanning frequency Fh is 20 kHz, the number of cycles per frame is 333.333. Considering that the video output is made in two directions, the number of horizontal scanning lines is 666 in a 
Regarding claim 12, Nakamura teaches the display device (figure 4) of claim 1, wherein the display surface includes a first blank region and a second blank region on opposite sides of the active region (shown in figures 5A/5B, 10A/10B the blanking interval).
Regarding claim 13, Nakamura teaches a method for use with a display device (figure 4 and paragraph 3 and paragraph 38-63, projection apparatus), the method comprising, emitting a laser beam (laser light sources) from a laser beam emitter (figure 4, 25R, 25G, 25B); transmitting a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, and 56) to a slow-scan microelectromechanical systems (MEMS) (figure 4, 28 and paragraph 49, the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph 49) configured to drive a slow-scan mirror (28); transmitting a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55) to a fast-scan MEMS (figure 4, 28 and paragraph 49, the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph 49) configured to drive a fast-scan mirror (28); reflecting the laser beam onto an active region of a display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two pieces of scanning mirror (one-axis scanner), e.g., a scanning mirror to be driven in the vertical direction, and a scanning mirror to be driven in the horizontal direction) using the slow-scan mirror (28) and the fast-scan mirror (28), 
Regarding claim 14, Nakamura teaches the method (figure 4) of claim 13, wherein the flyback interval (positive slope lines) is traversed at one or more flyback ramp rates (solid and broken lines in figure 7A), and generating the modified slow-scan drive signal includes modifying the one or more flyback ramp rates (figure 7A; paragraph 94 teaches a short frame with the 666 horizontal scanning lines and a long frame with the 668 horizontal scanning lines, a displacement is caused at the position for vertical rendering.  In FIGS. 7A and 7B, the solid lines indicate an ideal vertical drive signal, and the broken line indicates a vertical drive signal with a lag in the frame time).
Regarding claim 15, Nakamura teaches the method (figure 4) of claim 13, wherein generating the modified slow-scan drive signal includes modifying a length of the flyback interval (figure 7A and 7B; paragraph 95 teaches for preventing displacement of the position for vertical rendering, as shown in FIG. 7B, any synchronization error may be adjusted by using the vertical device signal with the trapezoidal waveform including a flat portion where the laser light 
Regarding claim 16, Nakamura teaches the method (figure 4) of claim 13, further comprising filtering the slow-scan drive signal with a configurable filter (figure 9 and paragraph 99 - paragraph 102 teaches the trapezoidal waveform of the vertical drive signal, any resonance component of the scanning mirror 28 may be removed from the portion where the slope shows a change, i.e., in the vicinity of ends of the flat portion, thereby being able to reduce the static time. Note that such a waveform may be generated by digital processing, or by analog processing (notch filter)).
Regarding claim 17, Nakamura teaches the method (figure 4) of claim 13, wherein the modified slow-scan drive signal has the slow-scan period (shown in figure 5).
Regarding claim 18, Nakamura teaches the method (figure 4) of claim 13, further comprising, determining that a length of the slow scan period is a non-integer multiple of the fast-scan period of the fast-scan drive signal; and generating the modified slow-scan drive signal in response to the determination (paragraph 91 teaches when the processing is performed in synchronization with the video signal, the frames may have a periodically-varying synchronization error in terms of the number of horizontal scanning lines. This is because the frame frequency of the video signal is not exactly divided by the horizontal scanning frequency Fh into an integer. Accordingly, for performing the processing in synchronization with the video signal, in the drive waveform data for use to generate the vertical drive signal, data in which the slope is directed from top to bottom may be prepared separately from data in which the slope is directed from bottom to top.).
Regarding claim 19, Nakamura teaches the method (figure 4) of claim 18, wherein the modified slow-scan drive signal has a modified slow scan period with a length equal to an integer multiple of the fast-scan period (shown in figure 7A and paragraphs 92-94 teaches to be specific, when the frame frequency of the video signal is 60 Hz, and when the horizontal scanning frequency Fh is 20 kHz, the number of cycles per frame is 333.333. Considering that the video output is made in two directions, the number of horizontal scanning lines is 666 in a certain frame, is 666 lines in the next frame, and is 668 lines in the next frame, and this is repeated).
Regarding claim 20, Nakamura teaches a display device (figure 4 and paragraph 3 and paragraph 38-63, projection apparatus) comprising, a display surface (paragraph 52, this projection video signal is for projecting video on the screen); a laser beam emitter (figure 4, 25R, 25G, 25B) configured to emit a laser beam (laser light sources); a slow-scan microelectromechanical systems (MEMS) (figure 4, 28 and paragraph 49, the scanning mirror 28 is a very-small movable mirror formed by MEMS (Micro Electro Mechanical Systems), and is driven vertically and horizontally in a predetermined angular range in response to signals coming from the scanner drive circuit 15) driver (figure 4, 14 and paragraph 49) configured to drive a slow scan mirror (28) via a slow-scan drive signal with a slow-scan period (figure 4, 52, 54, and 56); a fast-scan MEMS driver configured to drive a fast-scan mirror via a fast-scan drive signal with a fast-scan period (figure 4, 51, 53, 55); and a processor (figure 4, 13) operatively coupled to the fast-scan MEMS driver and slow-scan MEMS driver (figure 4); wherein: the slow-scan mirror (28) and the fast-scan mirror (28) are configured to reflect the laser beam onto an active region of the display surface during a display interval (paragraph 49 and paragraph 51, the projection apparatus 11 may be so configured that the horizontal/vertical scanner includes two st blanking interval) on a first side of the active region and the final scanning position is located in a second blank region (2nd blanking interval) on a second side of the active region opposite the first side (shown in figures 5A/5B, 10A/10B the blanking interval).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2014/0125873 A1 from IDS as applied to claim 1 above and further in view of Champion et al US 2008/0001850 A1 (hereinafter Champion) from IDS.
Regarding claim 9, Nakamura teaches the invention as set forth above but does not disclose wherein the display device is head-mounted display device.
Champion teaches the display device (paragraph 59, head-mounted display), wherein the display device is head-mounted display device (paragraph 59, head-mounted display).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the display device is head-mounted display device as disclosed by Champion in the device as disclose by Nakamura for the purpose of having a convenient, efficient, and portable display to fit on the head.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/            Primary Examiner, Art Unit 2872